— In an action to declare Local Law No. 3 of 1981 of the Town of Ramapo to be invalid, the intervenordefendant appeals from an order and judgment (one paper) of the Supreme Court, Rockland County (Cerrato, J.), entered December 22, 1982, which granted plaintiffs’ motion for summary judgment and declared that Local Law No. 3 of 1981 of the Town of Ramapo was invalid. Order and judgment affirmed, with costs to plaintiffs payable by the intervenor-defendant. Special Term properly declared the local law invalid based upon the town’s failure to comply with the procedural requirements set forth in section 376-190 of the town’s zoning law. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.